TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00456-CV



                                The State of Texas, Appellant

                                               v.

                                      S. K. W., Appellee


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-EX-22-000018, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              Appellant the State of Texas has filed an unopposed motion seeking to abate this

appeal and remand the matter “given that the parties have agreed to entry of a Nunc Pro Tunc

Expunction Order and entry of same may render the instant appeal moot.” Having reviewed the

motion and the record, we agree that abatement and remand are appropriate. We therefore grant

the motion. Appellant is ordered to update this Court as to the status of the case on or before

December 30, 2022. Failure to do so may result in dismissal of this appeal.



Before Chief Justice Byrne, Justices Triana and Smith

Abated and Remanded

Filed: October 31, 2022